People v Finnegan (2018 NY Slip Op 03542)





People v Finnegan


2018 NY Slip Op 03542


Decided on May 16, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
SANDRA L. SGROI
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2016-08619
 (Ind. No. 2047-15)

[*1]The People of the State of New York, respondent,
vChristina Finnegan, also known as Christina M. Finnegan, appellant.


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Edward A. Bannan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Martin Efman, J.), rendered June 1, 2016, convicting her of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived her right to appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Ramos, 7 NY3d 737, 738). The defendant's valid waiver of her right to appeal precludes review of her contention that her sentence should be reduced in the interest of justice (see People v Mickens, 151 AD3d 984).
ROMAN, J.P., SGROI, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court